UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) October 12, 2010 Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders TheProcter & GambleCompany (the “Company”) held its Annual Meeting of Shareholders on October 12, 2010. Set forth below are the final voting results for each of the proposals submitted to a vote of the shareholders. Votes For Votes Against Abstentions Broker Non-Votes 1. Election of Directors: Angela F. Braly Kenneth I. Chenault Scott D. Cook Rajat K. Gupta Robert A. McDonald W. James McNerney, Jr. Johnathan A. Rodgers Mary Agnes Wilderotter Patricia A. Woertz 4,135,035 Ernesto Zedillo Votes For Votes Against Abstentions 2. Ratify Appointment of IndependentRegistered Public Accounting Firm Votes For Votes Against Abstentions Broker Non-Votes 3. Shareholder Proposal - Adopt Cumulative Voting in the Election of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. THEPROCTER & GAMBLECOMPANY By: /s/ E.J. Wunsch E.J. Wunsch Assistant Secretary October 14, 2010
